

117 HR 3061 IH: To amend the Federal Water Pollution Control Act to waive matching requirements for certain grants to the District of Columbia, and for other purposes.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3061IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to waive matching requirements for certain grants to the District of Columbia, and for other purposes.1.Waiver of matching requirement for grants to District of ColumbiaSection 202(a) of the Federal Water Pollution Control Act (33 U.S.C. 1282(a)) is amended by adding at the end the following:(5)Notwithstanding any other provision of this subsection, in the case of a project for a treatment works in the District of Columbia, such a project shall be eligible for grants at 100 percent of the cost of construction thereof..